Citation Nr: 1331680	
Decision Date: 10/02/13    Archive Date: 10/07/13

DOCKET NO.  10-06 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for carcinoma of the urinary bladder and prostatic urethra.


REPRESENTATION

Appellant (the Veteran) is represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to August 1969.  This included service in Vietnam during the Vietnam War.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of the RO in San Juan, Puerto Rico.

In reviewing this case the Board has not only reviewed the physical claims file, but also the file on the "Virtual VA" system to insure a total review of the evidence.  


FINDINGS OF FACT

1.  In an unappealed August 2004 rating decision, the RO denied service connection for carcinoma of the urinary bladder and prostatic urethra. 

2.  The evidence associated with the claims file subsequent to the RO's August 2004 rating decision does not relate to any unestablished fact necessary to substantiate the claim; it is cumulative or redundant of evidence already of record; and it does not raise a reasonable possibility of substantiating the claim.  


CONCLUSION OF LAW

The criteria for reopening the claim of entitlement to service connection for carcinoma of the urinary bladder and prostatic urethra are not met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7104 (West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The RO initially denied a claim for service connection for carcinoma of the urinary bladder and prostatic urethra in an August 2004 rating decision.  At the time of the August 2004 decision, the medical evidence of record consisted of service treatment records, VA outpatient records, private treatment reports, a VA examination report, and a VA medical opinion dated June 2004.  

A private surgical record from November 26, 2001 showed that, on that date, the Veteran underwent a transurethral resection of a bladder tumor.  A private surgical record dated May 6, 2002 showed that, on that date, the Veteran underwent a second transurethral resection of the prostate for recurrent bladder tumor.  A private surgical record dated March 24, 2003 showed that, on that date, the Veteran underwent an attempted but unsuccessful transurethral resection of a recurrent bladder tumor.  A VA surgical report of December 23, 2003 revealed that the Veteran underwent a transurethral resection of the tumor which had previously been attempted. 

The records that were considered in August 2004 established that carcinoma of the urinary bladder and prostatic urethra did not begin during service or for more than 30 years after service.  The records established that the Veteran had service in Vietnam during the Vietnam War and was presumed to have been exposed to herbicides during this service.  However, these records established that, although the presumption of service connection for prostate cancer attached, it was rebutted by affirmative evidence to the contrary.  A June 2004 VA opinion established that the Veteran's history of bladder tumors with similar pathologic findings (transitional cell carcinoma) made it more likely than not that the tumor in the prostatic urethra was a recurrence of the original tumors of the bladder.

The RO denied the claim in August 2004 on the basis that, as a recurrence of bladder cancer, which is not an herbicide-presumptive disease, the transitional cell carcinoma of the prostatic urethra was unrelated to the Veteran's presumed exposure to herbicides in Vietnam.  The RO also found that the criteria for direct service connection were also not met.  

Although notified of the RO's decision to deny service connection and of his right to appeal, the Veteran did not initiate an appeal of the August 2004 decision (see 38 C.F.R. § 20.200 (2012)); moreover, he did not submit new and material evidence within one year of that decision.  Therefore, it became final as to the evidence then of record, and is not subject to revision on the same factual basis.  See 38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2012).  

In Buie v. Shinseki, 24 Vet. App. 242 (2010), the United States Court of Appeals for Veterans Claims (Veterans Court) vacated and remanded an earlier effective date claim (not at issue in this case) because the Board did not discuss the application of § 3.156(b) in its decision, but instead focused on the question of whether statements submitted within the appeal period following a rating decision satisfied 38 C.F.R. § 20.201 and were notices of disagreement.  Buie, Vet. App. at 252.  Essentially, the Veterans Court indicated that, because the statements were submitted within one year of the corresponding RO decision, the Board should have considered whether the statements included the submission of new and material evidence.  Id.  In this case, nothing was received from the Veteran within 1 year of the August 2004 rating decision.  

VA may reopen a claim that has been previously denied if new and material evidence is submitted by or on behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Where new and material evidence is received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156.  

In Shade v. Shinseki, 24 Vet. App. 100 (2010), the Veterans Court held that 3.159(c)(4) does not require new and material evidence as to each previously unproven element of a claim for the claim to be reopened and the duty to provide an examination triggered.  In a fact pattern where a prior denial was based on lack of current disability and nexus, the Veterans Court found that newly submitted evidence of a current disability was, in concert with evidence already of record establishing an injury in service, new and material and sufficient to reopen the claim and obtain an examination.  

The Veteran submitted his application to have the previously denied claim reopened in May 2009.  Regarding applications for reopening filed on or after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim(s) sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board must review all evidence submitted by or on behalf of a claimant since the last disallowance on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 (1996), overruled on another basis by Hodge v. West 155 F.3d. 1356 (Fed. Cir. 1998).  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).

Evidence received since the August 2004 decision includes VA treatment records, a May 2009 VA examination report, and records received from the Social Security Administration (SSA), as well as additional statements from the Veteran and his representative.

The SSA records contain essentially duplicate VA and private records that had already been considered.  VA treatment records were received showing ongoing treatment for various problems.  A May 2009 VA general medical examination includes findings as to the Veteran's condition at that time.  However, these records do not address the central question underlying the claim for service connection.  They do not demonstrate or suggest that the Veteran's carcinoma of the prostatic urethra is unrelated to his recurrent bladder cancer, for which there is no presumption of service connection based on herbicide exposure.  They also do not address any other basis for service connection, such as direct or secondary service connection.  

Under these circumstances, the Board must conclude that new and material evidence to reopen the claim of entitlement to service connection for carcinoma of the urinary bladder and prostatic urethra has not been received.  As such, the August 2004 decision remains final, and the appeal must be denied.  As the Veteran has not fulfilled the threshold burden of submitting new and material evidence to reopen the finally disallowed claim, the benefit-of-the-doubt doctrine is not applicable.  See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The notice requirements of the VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veterans Court issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In this case, the Veteran submitted his application to reopen service connection for carcinoma of the urinary bladder and prostatic urethra in May 2009.  He was sent a letter in May 2009 which advised him of the information and evidence necessary to substantiate his claim.  That letter also advised him as to how disability ratings and effective dates were assigned in the event of a successful claim seeking service connection.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Since the May 2009 letter was sent to the Veteran prior to the initial adjudication of the claim in June 2009, there exists no error in the timing of this notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the Veterans Court held that, in the context of an application for reopening, VCAA notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  Id. at 11-12.  The Veterans Court elaborated that VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Id.

The May 2009 letter informed the Veteran of the date and bases of the previous denial of his claim.  The Veteran was also informed of the appropriate definitions of new and material evidence and of the evidence needed to substantiate the underlying claim.  Therefore, the May 2009 letter provided the notice required by the Kent decision.

The Board is also satisfied that VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, post-service VA and private treatment records, records from the SSA regarding its disability determination, and the Veteran's written assertions.  As the claim is not being reopened, a VA examination is not necessary.


ORDER

Reopening of entitlement to service connection for carcinoma of the urinary bladder is denied.



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



